Case: 13-41328      Document: 00512750942         Page: 1    Date Filed: 08/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-41328
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 29, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

GERMAN EFRAIN ESPINOZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:13-CR-1255-1


Before CLEMENT, PRADO, and ELROD, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, German Efrain Espinoza
raises an argument that he concedes is foreclosed by United States v. Morales-
Mota, 704 F.3d 410, 412 (5th Cir.), cert. denied, 133 S. Ct. 2374 (2013), which
rejected the argument that the Texas offense of “burglary of a habitation” is
broader than the generic, contemporary definition of “burglary of a dwelling”
under U.S.S.G. § 2L1.2(b)(1)(A)(ii) because it defines the “owner” of a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41328    Document: 00512750942    Page: 2   Date Filed: 08/29/2014


                                No. 13-41328

habitation as a person with a “greater right to possession of the property than
the actor.” Espinoza’s motion for summary disposition is GRANTED, and the
judgment of the district court is AFFIRMED.




                                      2